Citation Nr: 0408788	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  00-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder (formerly described as psycho-physiological 
nervous system reaction), evaluated as 30 percent disabling 
from December 8, 1998, to November 18, 2002, and 50 percent 
disabling on and subsequent to November 19, 2002.

2.  Entitlement to an increased evaluation for bronchitis 
with chronic obstructive pulmonary disease (COPD), currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1943.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In March 2001, the Board remanded this 
case to the RO for additional action.  The case has been 
returned to the Board for further consideration.

When the veteran initiated his claims, he was represented by 
a private attorney.  However, effective July 28, 2003, the 
attorney's authority to represent claimants before VA was 
revoked.  In a December 18, 2003, letter from the Board, the 
veteran was advised that his attorney could no longer 
represent him before VA and that he had 30 days in which to 
respond.  No response to this letter has been received.  
Accordingly, the veteran is no longer represented and the 
Board will proceed with consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  From December 8, 1998, to November 18, 2002, conversation 
was essentially normal, and there was mild memory loss, 
depressed mood, and anxiety.   

3.  From December 8, 1998, to November 18, 2002, there was no 
speech disturbance, short or long term memory impairment, 
flattened affect, loose or tangential thinking, suicidal 
ideation, hallucinations or delusions, panic attacks, or 
difficulty understanding complex commands.  The veteran 
showed adequate abstract thinking, adequate judgment, and was 
oriented in all spheres.  There was no evidence of impaired 
impulse control, neglect of appearance and hygiene, or 
grossly inappropriate behavior.  


4.  On and after November 19, 2002, there was evidence of 
flattened affect and impairment of memory.  

5.  On and after November 19, 2002, there was no suicidal 
ideation, neglect of hygiene, disorientation, persistent 
delusions or hallucinations, gross impairment of thought 
processes; or illogical, obscure, or irrelevant speech.  
There was no evidence of obsessive rituals, near continuous 
panic or depression affecting the ability to function, 
impaired impulse control, grossly inappropriate behavior, or 
danger of hurting others.   

6.  Pulmonary function testing showed FEV-1 of 81 to 83 
percent of predicted, FEV-1/FCV of 78 to 80 percent, and 
DL[SO] was 93 percent of predicted.  

7.  The medical evidence does not show cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, a 
requirement for outpatient oxygen therapy, episodes of acute 
respiratory failure, or disability on a pulmonary basis.  

8.  From December 8, 1998, the veteran had a service 
connected disability rated as 30 percent disabling and 
another disability rated as 10 percent disabling for a 
combined disability rating of 40 percent.  From November 19, 
2002, the veteran had a service connected disability rated as 
50 percent disabling and another disability rated as 10 
percent disabling for a combined disability rating of 60 
percent.  

9.  The combined 60 percent rating is not based on disability 
of the extremities, disability from a common etiology, 
disability of a single body system, or disabilities incurred 
in action or as a prisoner of war.  

10.  The veteran's unemployability is not due to service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for generalized 
anxiety disorder, evaluated as 30 percent disabling from 
December 8, 1998, to November 18, 2002, and 50 percent 
disabling on and after November 19, 2002, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2003). 

2.  The criteria for an increased rating for bronchitis with 
COPD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.96(a), 4.97, Diagnostic Codes 6600, 6604 
(2003).

3.  The criteria for entitlement to TDIU are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.16, 4.19 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

Generalized anxiety disorder

The veteran contends, in essence, that his anxiety disorder 
is more disabling than reflected by the disability ratings 
assigned.

A rating decision in February 1944 granted service connection 
for psychoneurosis neurasthenia with a 30 percent disability 
rating assigned from August 1943.  A May 1948 rating decision 
reduced the disability rating to 10 percent from July 1948.  
A July 1954 rating decision recharacterized the disability as 
psychophysiological nervous system reaction and reduced the 
disability rating to noncompensable from September 1954.  The 
October 1999 rating decision that is the basis for this 
appeal recharacterized the disability as generalized anxiety 
disorder and increased the disability rating to 30 percent 
effective from December 8, 1998.  A March 2003 rating 
decision increased the disability rating to 50 percent, 
effective from November 19, 2002.  Since less than the full 
benefit available for the psychiatric disability was granted, 
the issue concerning the evaluation of the psychiatric 
disability remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Under the criteria of Diagnostic Code 9400 for generalized 
anxiety disorder, a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

From December 8, 1998, 
to November 18, 2002

The veteran received a VA mental disorders examination in May 
1999.  The report shows that the veteran's speech showed some 
slowness in production but was logical and coherent.  
Therefore, conversation was essentially normal.  The veteran 
also showed some difficulties with short term memory and 
attention which may be considered mild memory loss.  The 
veteran indicated he got moody at times and described his 
mood as a 4 with 0 being no depression and 10 most depressed 
ever.  This may be construed as depressed mood.  The examiner 
indicated the veteran showed general apprehension and worry 
which may be construed as anxiety.  These are factors 
applicable to a 30 percent disability rating under the 
criteria of Diagnostic Code 9400.  

As noted above, speech was essentially normal and there was 
only mild memory loss.  Therefore, there was no speech 
disturbance, or impairment of short- and long- term memory.  
The veteran's affect was broad and appropriate, and thus 
there was no flattened affect. The veteran showed adequate 
abstract thinking and verbalized adequate judgment.  He 
demonstrated no difficulties with loose or tangential 
thinking.  The veteran did not report suicidal ideation or 
problems with hallucinations or delusions.  He was also 
oriented in all spheres.  There was no evidence of panic 
attacks or difficulty understanding complex commands.  There 
was also no evidence of impaired impulse control, neglect of 
appearance and hygiene, or grossly inappropriate behavior.  
Therefore, the veteran did not exhibit factors applicable to 
a disability rating greater than 30 percent under the 
criteria of Diagnostic Code 9400.  

During the period from December 8, 1998, to November 18, 
2002, the medical evidence shows that the veteran's 
psychiatric symptoms satisfy several of the factors for a 30 
percent disability rating which is consistent with the 
disability rating assigned during this time period.  The 
psychiatric symptoms do not satisfy the factors for a 
disability rating greater than the assigned 30 percent.  
Accordingly, the preponderance of the evidence is against the 
claim for an increased disability rating for generalized 
anxiety disorder from December 8, 1998, to November 18, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2003). 

On and after November 19, 2002

VA examinations in November 2002 and January 2003 show that 
the veteran's affect was serious or mildly depressed.  
Therefore, there was evidence of flattened affect.  The 
November 2002 VA examination also indicated that the veteran 
reported difficulties remembering.  Thus, there was an 
indication of impairment of memory.  These factors are 
applicable to a 50 percent disability rating under the 
criteria of Diagnostic Code 9400.


The VA examinations in November 2002 and January 2003 show 
either that there was no suicidal ideation or that there had 
been suicidal ideation in the past but no plans.  These 
examinations also show that the veteran was well groomed, and 
alert and oriented.  Accordingly, the evidence does not show 
suicidal ideation, neglect of hygiene, or disorientation.  
The November 2002 VA examination report shows speech was 
logical and goal directed.  Accordingly, the evidence does 
not show illogical, obscure, or irrelevant speech.  The 
November 2002 VA examination also shows that thought content 
showed there was no psychosis, hallucinations, delusions, or 
thought disorder.  Accordingly, there were no persistent 
delusions or hallucinations, or gross impairment of thought 
processes.  There was also no evidence of obsessive rituals, 
near continuous panic or depression affecting the ability to 
function, impaired impulse control, grossly inappropriate 
behavior, or danger of hurting others.  Therefore, the 
veteran does not satisfy exhibit factors to support a 
disability rating greater than 50 percent.

On and subsequent to November 19, 2002, the medical evidence 
shows that the veteran's psychiatric symptoms satisfy factors 
for a 50 percent disability rating which is consistent with 
the disability rating assigned during this time period.  The 
psychiatric symptoms do not satisfy the factors for a 
disability rating greater than the currently assigned 50 
percent rating.  Accordingly, the preponderance of the 
evidence is against the claim for an increased disability 
rating for generalized anxiety disorder on and subsequent to 
November 19, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (2003). 

Bronchitis with COPD

The veteran contends, in essence, that his bronchitis is more 
severe than reflected by the disability rating assigned.

A February 1944 rating decision granted service connection 
for chronic bronchitis and assigned a noncompensable 
disability rating from August 1943.  The noncompensable 
rating remained in effect until an October 1994 rating 
decision recharacterized the disability as chronic bronchitis 
with COPD and increased the disability rating to 10 percent 
from February 1994.  The 10 percent rating has remained in 
effect since that time.

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a) (2003). 

Under the provisions of Diagnostic Code 6600 for chronic 
bronchitis and Diagnostic Code 6604 for chronic obstructive 
pulmonary disease, a 100 percent rating is warranted where 
FEV-1 is less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity  (FEV-1/FVC) is less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40-percent of 
predicted, or; the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is warranted where FEV-1 is 40 
to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 
percent, or; DLCO (SB) is 40- to 55-percent of predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
where FEV-1 is 56 to 70 percent of predicted, or; FEV-1/FVC 
is 56 to 70 percent, or; DLCO (SB) is 6 to 65 percent of 
predicted.  A 10 percent rating is warranted where FEV-1 is 
71 to 80 percent of predicted, or; FEV-1/FVC is 71 to 80 
percent, or; DLCO (SB) is 66 to 80 percent of predicted.  
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604 (2003).

The veteran received a VA examination in May 1999.  The 
diagnoses were chronic bronchitis, status post right lower 
lobe lobectomy for abscess, and non-Hodgkin's lymphoma by 
lung biopsy, status post chemotherapy, in remission.  
Pulmonary function testing in June 1999 showed FEV-1 of 81 to 
83 percent of predicted, FEV-1/FCV of 78 to 80 percent, and 
DL[CO] was 93 percent of predicted.  The lung volumes were 
normal and forced expiratory flow rates were normal.  The 
interpretation was an essentially normal study.  The veteran 
received another VA examination in November 2002.  The chest 
was clear.  The diagnoses were questionable history of lung 
cancer and COPD.  The veteran received a VA examination in 
March 2003.  There was dullness and diminished breath sounds 
at the right base but otherwise clear to auscultation.  The 
claims file was reviewed in detail.  The report indicated 
that a chest X-ray in April 1998 showed stable bilateral 
pleural plaques, a May 1999 chest X-ray showed stable 
findings, an October 1999 chest computed tomography showed 
pleural calcification, a February 2001 chest computed 
tomography showed no changes, and a May 2002 chest X-ray 
showed no interval changes.  The examiner indicated that in 
spite of the veteran's subjective complaints, pulmonary 
function testing was normal and there was no disability on a 
pulmonary basis.  The examiner also indicated that there was 
no evidence that what was probably a necrotizing lung 
infection in the right lower lobe had any relationship to 
coryza or flu the veteran had sixty years earlier.  
Additionally, there was no compelling objective evidence that 
the infection resulted in any sequelae including the 
condition for which the veteran was service connected.  

None of the examination reports or other medical evidence in 
the record shows cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  The examination 
reports and other medical records also do not show a 
requirement for outpatient oxygen therapy or episodes of 
acute respiratory failure.  The June 1999 pulmonary function 
test showed FEV-1 of 81 to 83 percent of predicted, FEV-1/FCV 
of 78 to 80 percent, and DL[CO] was 93 percent of predicted.  
Of these values, only the FEV-1/FCV percentage is consistent 
with a 10 percent disability rating under the criteria of 
Diagnostic Codes 6600 and 6604.  The other values are greater 
than are required for even a compensable disability rating 
under the criteria of Diagnostic Codes 6600 and 6604.  The 
March 2003 VA examination shows that pulmonary function 
testing was normal and there was no disability on a pulmonary 
basis.  Therefore, the veteran's bronchitis with COPD is at 
most a 10 percent disability which is consistent with the 
disability rating currently assigned.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6604 (2003).


The May 1999 VA examination diagnosed chronic bronchitis, 
status post right lower lobe lobectomy for abscess, and non-
Hodgkin's lymphoma by lung biopsy status post chemotherapy in 
remission.  The November 2002 VA examination diagnosed 
questionable history of lung cancer and COPD.  The March 2003 
VA examination report shows that the veteran's claims file 
was reviewed in detail.  The examiner indicated there was no 
evidence that what was probably a necrotizing lung infection 
in the right lower lobe had any relationship to coryza or flu 
the veteran had sixty years earlier or that the infection 
resulted in any sequelae including the condition for which 
the veteran was service connected.  Therefore, the pulmonary 
disorders identified in the examinations as status post right 
lower lobe lobectomy for abscess, non-Hodgkin's lymphoma by 
lung biopsy status post chemotherapy in remission, and 
questionable history of lung cancer are not related to the 
service connected disability and may not be considered in 
establishing the service-connected evaluation for bronchitis 
with COPD.  38 C.F.R. § 4.14 (2003).

The disability from the veteran's bronchitis with COPD is a 
10 percent disability which is consistent with the 10 percent 
disability rating currently assigned.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased disability rating for bronchitis with COPD.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.96(a), 4.97, Diagnostic Codes 6600, 6604 (2003).

TDIU

The veteran claims, in essence, that he is unemployable due 
to his service connected disabilities.

The veteran filed his claim in December 1998.  The October 
1999 rating decision shows the veteran was service connected 
for generalized anxiety disorder with a 30 percent disability 
rating assigned from December 8, 1998.  He was also service 
connected for bronchitis with COPD rated as 10 percent 
disabling from February 17, 1994.  The combined disability 
rating was 40 percent from December 8, 1998.  A rating 
decision in March 2003 increased the disability rating for 
generalized anxiety disorder to 50 percent effective from 
November 19, 2002.  The rating for bronchitis with COPD 
remained unchanged.  The combined disability rating was 60 
percent effective from November 19, 2002.

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service 
connected disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.   The 
following will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  Marginal employment shall not be 
considered substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a) (2003). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, cases should be 
submitted to the Director, Compensation and Pension Service, 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth at 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2003). 

Age may not be considered as a factor in evaluating service-
connected disability and unemployability.  38 C.F.R. § 4.19 
(2003).  


Effective from December 8, 1998, the veteran's combined 
disability rating was 40 percent.  This combined 40 percent 
rating does not satisfy the disability percentage 
requirements for eligibility for TDIU.  A combined 60 percent 
disability rating was effective from November 19, 2002, based 
on a psychiatric and a pulmonary disability.  Therefore, this 
combined 60 percent rating is not based on disability of the 
extremities, disability from a common etiology, or disability 
of a single body system.  The disabilities were not incurred 
in action or as a prisoner of war.  Therefore, the combined 
60 percent rating does not meet the disability percentage 
requirements for eligibility for TDIU.  38 C.F.R. § 4.16(a) 
(2003).   

The January 2003 VA examination and a March 2003 addendum 
show a global assessment of functioning (GAF) value of 45.  
Such a GAF value is indicative of serious symptoms or serious 
impairment in social and occupational functioning.  An 
example of such impairment is being unable to keep a job.  
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed.) (DSM-IV).  This is the only evidence in the record to 
suggest that the veteran may be unemployable due to service 
connected disability.  It is outweighed by evidence that does 
not support a conclusion that the veteran is unemployable due 
solely to his service-connected disabilities.

As noted, the veteran is service connected for generalized 
anxiety disorder and bronchitis with COPD.  Medical records 
in the claims file indicate the veteran has other 
disabilities including diabetes, a pacemaker, poor hearing, 
and blindness.  He also has had a resection of part of a 
lung, which, as noted above, is not related to his service 
connected bronchitis with COPD.  A March 2003 addendum to the 
January 2003 VA examination indicates that the veteran was 84 
years old and that he was unemployable.  However, the 
examiner indicated that the veteran's unemployability stemmed 
primarily from his non service connected disabilities and 
that his service connected disabilities played a less 
significant role.  Additionally, age may not be considered in 
determining whether a veteran is unemployable.  Accordingly, 
the veteran's unemployability is not due to his service 
connected disabilities.  38 C.F.R. §§ 4.16, 4.19 (2003).

Only the January 2003 VA examination and a March 2003 
addendum suggest that the veteran may be unemployable due to 
service connected disability based on the GAF value assigned.  
However, the March 2003 examination addendum indicates that 
the veteran's unemployability is due primarily to non service 
connected causes.  Accordingly, the preponderance of the 
evidence is against finding that the veteran is unemployable 
due to his service connected disabilities.  Since the veteran 
is not unemployable solely due to service connected causes, 
there is no need to refer this case to the Director, 
Compensation and Pension Service, for extra-scheduler 
consideration of a total disability rating due to individual 
unemployability.  38 C.F.R. § 4.16(b) (2003). 

The veteran does not meet the schedular criteria for 
consideration of a total disability rating due to individual 
unemployability and he is not unemployable solely due to 
service connected causes.  Accordingly, the preponderance of 
the evidence is against the claim for a total disability 
rating due to individual unemployability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.14, 4.16, 4.19 (2003).

Veterans Claims Assistance Act

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefits sought in 
December 1999 statement of the case, the April 2003 
supplemental statement of the case, and VA letters in January 
2002 and April 2003.  The statement of the case and the 
supplemental statement of the case provided the veteran with 
a summary of the evidence in the record used for the 
determinations.  Accordingly, the veteran was advised of the 
evidence necessary to substantiate his claim.  The January 
2002 and April 2003 VA letters advised the veteran of the 
evidence needed to support the claims, the kind of evidence 
he was responsible for obtaining, the evidence VA was 
responsible for obtaining, and that he should indicate 
whether there was additional evidence that he wanted the RO 
to attempt to obtain for his claim or to send such evidence.  
Accordingly, the duty to notify the veteran of what evidence 
he was responsible for obtaining and the evidence VA was 
responsible for obtaining has been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ determination was made prior to the enactment of 
the VCAA and notice under that new law being sent to the 
veteran.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, the claims were received in December 
1998.  Only after the initial rating action was promulgated 
did the AOJ, in January 2002 as noted above, provide initial 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to advise VA of any 
additional evidence that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication addressing 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 Vet. 
App. 412, 421 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini v. Principi, 17 Vet. App. 412, 421 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant in January 2002 was not 
given prior to the first AOJ adjudication of the claim.  
However, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the initial VCAA notice was provided, the AOJ 
readjuciated the veteran's claims and provided him with a 
supplemental statement of the case.  Therefore, not 
withstanding Pelegrini, to decide the appeal at this time 
would not be prejudicial error to the claimant.  

VA medical records were requested and associated with the 
claims file.  The veteran requested that the RO request 
medical records from three private physicians.  Two of the 
physicians responded with records or a statement.  
Dr. Schechter did not respond to the RO's June 2001 request.  
In the January 2002 letter, the veteran was advised that Dr. 
Schechter had not responded and that the veteran may obtain 
the medical records and submit them.  No records from this 
physician have been received.  The veteran has received VA 
examinations.  His last pulmonary function test was in June 
1999.  However, the veteran has not complained that his 
pulmonary condition has worsened since June 1999 and the 
March 2003 VA examination indicates that there was no 
disability on a pulmonary basis.  Accordingly, further 
pulmonary function testing of the veteran is not necessary to 
decide the claims.  38 C.F.R. § 3.159(c)(4) (2003).  The 
veteran has not identified additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to these claims have been properly developed and 
there are no further actions necessary to comply with the 
VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to an increased evaluation for generalized 
anxiety disorder is denied.  

Entitlement to an increased evaluation for bronchitis with 
COPD is denied.

Entitlement to TDIU due to service connected disabilities is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



